Troutman Law Firm, PC
Ted A. Troutman, OSB #844470
5075 SW Griffith Dr., Ste 220
Beaverton, Oregon 97005
Tel (503) 292-6788
Fax (503) 596-2371



                     UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF OREGON



In re                                 )
                                      )      Case No. 18-34026-pcm13
Joyce Alice Hobizal                   )
                                      )      NOTICE OF DEATH
                                      )
                     Debtor(s)        )
                                      )
                                      )



Pursuant      to    Local   Rule   1016-1,   debtor’s      counsel    hereby

files this Notice of Death for debtor Joyce Alice Hobizal.

Debtor passed away approximately 30 days ago and debtor’s

attorney      has    been    unable   to     obtain    a    copy     of   the

Certificate of Death from the surviving non-debtor spouse.



PRESENTED BY:

/s/ Ted A. Troutman         OSB# 844470
Ted A. Troutman,
Attorney for Debtor




Page 1 of 2                         Notice of Death
                                    18-34026-pcm13

               Case 18-34026-pcm13     Doc 39   Filed 05/20/20
I hereby certify that this Notice of Death was served on
the following by causing a copy thereof to be placed in a
sealed envelope, postage prepaid, addressed as shown below,
in the U.S. Mail at Beaverton, Oregon on the date indicated
below:

                       No creditor or interested party has
                       requested special service


                 /s/ Rusty Jacobson
                 Rusty Jacobson,
                 Legal Assistant
                 for Ted A. Troutman




Page 2 of 2                     Notice of Death
                                18-34026-pcm13

              Case 18-34026-pcm13   Doc 39   Filed 05/20/20
